DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 3/7/2022 is acknowledged.
The supplemental amendment filed 3/8/2022 is acknowledged and under consideration in this office action.
Claims 10-15, 19, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/7/2022.
Claims 1, 2, 5, 7-8, 17, and 18 are under consideration.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on page 9, lines 1-2 and line 7. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-9, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites, “Liberase” which is a trademark.
MPEP 2173.05(u):

If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name.

The trademark “Liberase™” is a tradename for an enzymatic product.  However, the structural composition of the enzymatic product is not apparent and is even subject to change overtime.  As such, the metes and bounds of “Liberase™” are uncertain and therefore the term is indefinite.
	For purposes of identifying relevant prior art, “Liberase™” is being interpreted as an digestive enzymatic produce for cell culture and cell dispersion or an explicit disclosure of “Liberase™”.
	Claim 1 also recites, “Accutase”, which is a trademark.
The trademark “Accutase™” is a tradename for an enzymatic product.  However, the structural composition of the enzymatic product is not apparent and is even subject to change overtime.  As such, the metes and bounds of “Accutase™” are uncertain and therefore the term is indefinite.
	For purposes of identifying relevant prior art, “Accutase™” is being interpreted as an digestive enzymatic produce for cell culture and cell dispersion or an explicit disclosure of “Accutase™”.
	Further until the metes and bounds of the enzyme products are clearly and distinctly defined and disclosure of a digestive enzyme product will be interpreted as anticipating “a mixture of Liberase and collagenase IV, wherein the ration of Liberase to collagenase IV is about 1:4” and “a second digestive solution comprising Accutase”.
	Claim 1 also recites, “digesting the mammalian ovary tissue fragments”.  This phrase lack sufficient antecedent basis.  The previous step recites “separating an ovarian tissue of the mammal”.  However, this does not imply and type of “fragments”.  As such, it is not apparent if this digestion step is intended to digest the ovarian tissue that has been separated directly or if some type of chopping, cutting, or mincing step is required to arrive at the claimed fragments.
	Claims 2, 5-9, 17, and 18 are dependent upon claim 1 and therefore also comprise the indefinite subject matter of claim 1.
	Regarding claim 8 recites the registered tradename “Transwell”.  The tradename “Transwell®” is for a filtering apparatus.  However, the structural composition of the apparaturs is not apparent and is even subject to change overtime.  As such, the metes and bounds of “Transwell®” are uncertain and therefore the term is indefinite.
	For purposes of identifying relevant prior art, “Transwell®”  is being interpreted as any type of filter or strainer or an explicit disclosure of “Transwell®”.
	


Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 7-9 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (Chen et al. CN 106085980A pub date:11/9/2022.  See English translation of record in IDS filed 1/3/2019).
 	Regarding claim 1, Chen discloses 1. (Currently amended) A method of obtaining a single oocyte of an early follicle of a mammal and single follicular cell  (i.e.-granulosa cell) thereof, wherein the early follicle is a primordial follicle or a primary follicle, the method comprising the steps of: (1) separating an ovarian tissue of the mammal; (2) digesting the mammalian ovarian tissue fragments in the first digestive solution at
about 37 °C for about 20-60 minutes, wherein said first digestive solution comprises a mixture of collagen protease I, collagen protease II, collagen protease IV, or a mixture thereof; more particularly a mixture of Liberase to collagenase IV in a 1:4 ratio; (3) passing the digestive solution mixture obtained in the step (2) through a first pore size cell strainer having a pore diameter of about 40 to 100 um and then passing the filtrate through a second pore size cell strainer having a pore size of about 8-12 um; (4) rinsing the precipitate in the second pore cell strainer with a culture solution, and
then resuspending the precipitate with a culture solution; (5) aspirating a single early follicle in the resuspended solution; (6) after washing the obtained single early follicle, digesting it in the second digestive solution for about 3-10 minutes, the second digestive solution comprising trypsin, more particularly Accutase; and (7) transferring the digestive solution mixture obtained in step (6) to a culture solution,
then separating and obtaining a single oocyte and single granulosa cells thereof.  See p. 2 of translation, starting 13 lines from the bottom of the page to page 3, line 6 and fifth and second paragraphs from the bottom.
	Regarding claim 2, Chen discloses the method also includes step 8, the obtained single oocyte and/or single granulosa cell is used for follow up experimentation. See lines 7-11.  These disclosures encompass the limitations of using the cell and/or oocyte for a single cell assay as claimed.
	Regarding claim 5, Chen discloses that the first digestive solution further comprises neutral and/or a metalloprotease.  See page 3, fourth paragraph from the bottom.
	Regarding claim 7, Chen discloses the second digest is carried out for about 3-10 minutes, which encompasses the claimed range of 3-5 minutes.  Thus Chen discloses the limitations of claim 7.
	Regarding claim 8, Chen discloses the use of Transwell, which is a permeable cup-like device for filtering, for the 2nd aperture.  See paragraph bridging pp. 3-4.
	Regarding claims 9 and 18, Chen discloses the mammal can be a small size mammal comprising mouse, rat, guinea pig, rabbit cat, dog, or a medium size mammal such as human, monkey, sheep, pig, cattle.  See page 3, lines 26-29.
	Regarding claim 17, Chen discloses that the first digestive solution further comprises a DNAse.  See page 2, 3rd paragraph under the background art section.
	In conclusion, the prior art of Chen anticipates the claims because it expressly discloses all of the limitations of the claim.

	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632